IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-41147
                         Conference Calendar



GEORGE RAY LATSON,

                                          Plaintiff-Appellant,

versus

UNIDENTIFIED FLASOWSKI, Lieutenant;
B. SCEARCE, Correctional Officer III,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:99-CV-114
                       --------------------
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     George Ray Latson, Texas prisoner # 541078, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 lawsuit for

failure to exhaust administrative remedies, pursuant to 42 U.S.C.

§ 1997e(a).    He urges that dismissal was error, that he should

not have been required to exhaust his administrative remedies

because the officer handling his Step One grievance was biased

against him, and that, rather than dismiss his case, the district

court should have granted a continuance to enable him to exhaust.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41147
                                 -2-

     Latson’s conclusional allegations that the officer handling

his Step One grievance was biased is no defense for failing to

exhaust his administrative remedies.   See Wendell v. Asher, 162

F.3d at 887, 890-91 (5th Cir. 1998).   His argument that the

district court should have granted a continuance is based on the

former, no longer effective version of § 1997e and is thus

without merit.   See Underwood v. Wilson, 151 F.3d 292, 293 (5th

Cir. 1998), cert. denied, 526 U.S. 1133 (1999).    Because Latson

had not exhausted his administrative remedies at the time he

filed the instant § 1983 lawsuit, the district court was required

to dismiss the case, pursuant to § 1997e(a).   See Wendell, 162

F.3d at 890-92; Underwood, 151 F.3d at 293, 296.   Accordingly,

its judgment is AFFIRMED.   Latson’s motion for the production of

documents is DENIED.

     AFFIRMED; MOTION DENIED.